Citation Nr: 1123132	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1979. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The issues of entitlement to service connection for bilateral knee and psychiatric disabilities secondary to the service connected back disability were raised by the Veteran in a statement received in June 2010 but have not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for a low back injury, rated as 20 percent disabling; a fracture of the third metatarsal of the right foot, rated as 10 percent disabling; neuropathy of the left lower extremity secondary to the service connected low back disability, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; and tinea corpus and tinea manus, rated non compensable; the service connected disabilities combine to be 40 percent disabling.  

2.  The Veteran reports education through four years of high school and work experience as an administrator and Special Projects Coordinator; he reports that he became too disabled to work in August 2008. 

3.  Service connected disability, by itself, does not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 2008 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports, voluminous VA clinical reports, and reports from the Social Security Administration (hereinafter SSA) have been obtained.  Also of record are reports from September 2008 VA examinations that contain sufficient clinical findings as to the impact of the service-connected disability on functioning to determine if TDIU is warranted.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The service connected disabilities are residuals of a low back injury, rated as 20 percent disabling; a fracture of the third metatarsal of the right foot, rated as 10 percent disabling; neuropathy of the left lower extremity secondary to the service connected low back disability, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; and tinea corpus and tinea manus, rated non compensable.  The service connected disabilities combine to be 40 percent disabling.

As shown above, the service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

The Board notes initially that the Social Security Administration (SSA) found in a July 2009 decision that the Veteran was disabled since August 2006 under the guidelines of that agency.  This decision notwithstanding, the Board is not required to find that service-connected disabilities preclude employment.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Moreover, in its determination, the SSA listed the Veteran's "severe impairments" as bipolar disorder, anxiety, depression, pes planus, degenerative joint disease of the knees, degenerative disc disease of the lumbar spine and chronic obstructive lung disease (COPD); as such, it is clear that the disability determination by SSA was based on several non-service connected disabilities.  Finally, the SSA did indicate in this determination that Veteran had the residual capacity to perform sedentary work, albeit limited to unskilled work not requiring public contact.  

On a TDIU application filed in September 2008, the Veteran reported education through four years of high school and work experience as an administrator and Special Project Coordinator.  He reported therein that he became too disabled to work in August 2008. 

Before summarizing the remaining evidence, the Board notes that although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, regarding the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The favorable evidence to the Veteran in this case includes a November 2009 statement from a VA physician who noted that pursuant to a vocational rehabilitation evaluation, the Veteran was sent to work with Goodwill Industries for 90 days, whereupon he was found to only be able to work for three hours a day and the he did not meet their criteria for employability.  This physician stated that due to the Veteran's chronic pain and vocational rehabilitation results, the Veteran was unable to work.  In prefacing the above comments, the physician noted that the Veteran's chronic pain was from fractures of the feet that did not heal well, left knee pain, left ankle pain, and degenerative disc disease in the lumbar spine with left sided neuropathy.  As such, at least some of the Veteran's "chronic pain" was ascribed by this examiner to non-service connected left knee pain.  

With respect to the vocational rehabilitation determination referenced above, the record does reflect a determination by the VA Vocational Rehabilitation and Employment office in Orlando Florida in August 2008 that the Veteran's disability made it unreasonable to expect that the Veteran could use the VA vocational rehabilitation program and keep competitive employment.  It was noted that this decision was based on consideration of the fact that the Veteran was only able to work 10 to 12 hours per week while at Goodwill's work adjustment program, that the Veteran was having "chronic pain issues," and that a VA physician had not released him for employment at that time.  

An Employment Capacities Form describing the Veteran's participation in the work adjustment training program at Goodwill in 2008 noted that environmental factors restricted employment due to the Veteran's COPD, and that treatment and/or medication for COPD affected his ability to work.  This form also noted that the Veteran's ability to constantly interact with people was to four to six hours per day and that his tolerance to stress was moderate.  It was also indicated that he had a moderate ability to concentrate and focus on detailed information.  This report indicated that in an eight hour work day, the Veteran could sit, stand or walk for two to four hours.  He was said to be able to frequently lift up to 10 pounds.  The report also noted that the Veteran was able to maintain balance and occasionally reach but was "[n]ot at all" able to bend, squat, kneel, climb, twist, rotate, or crawl.  He was found to meet the following job requirements:  Attendance, punctuality, display initiative, follow directions, reliably complete tasks, good grooming and hygiene, get along with co-workers/ supervisors/customers, communication, accept criticism, work quality and quantity, follow safety regulations, adjust to changes in routine, and exhibit a desire to work.  The Veteran was stated to able to complete tasks independently and complete multi-step tasks.  The reviewing office found that the Veteran was not able to obtain competitive employment due to stamina.  

The vocational rehabilitation determination finding the Veteran not employable was based on a conclusion that the Veteran did not have the stamina to maintain full employment, and while pain due to service connected back and foot disability may certainly impact the Veteran's stamina, this determination did not go so far as to attribute the entirety of the Veteran's employment difficulties to service-connected disability.  As noted in the SSA determination, the record reflects severe non service connected disabilities that could reasonably be expect to have impacted employment, to include bipolar disorder, anxiety, depression, degenerative joint disease of the knees, and COPD.  Treatment for these and other disabilities is described in the VA outpatient treatment reports dated through March 2010, to include a fractured finger in August 2007 and a right shoulder rotator cuff sprain in October 2009.  In addition, the Veteran underwent a surgical repair of an abdominal  hernia in November 2007. 

With respect to the VA examiner's conclusion in November 2009, she did not support this conclusion with citation to any clinical evidence, and the clinical evidence of record does not support a conclusion that service-connected disability, by itself, is so severe as to preclude even sedentary employment.  In this regard, at the most recent VA compensation examination in September 2008, there was full ankle dorsiflexion and plantar flexion and full great toe extension with a normal sensory examination of the lower extremities.  The Veteran was said to be able to stand for 15 to 30 minutes and walk for one fourth of a mile, and the examination of the feet revealed no swelling or atrophy.  Motion in the thoracolumbar spine was limited, but the Veteran was able to flex forward to 60 degrees, extend to 15 degrees, and perform 20 degrees of lateral flexion and rotation to each side.  The examiner stated that the back and foot disabilities resulted in only moderate disability.  The examination of the skin at that time was negative. 

The Board acknowledges that service connected residuals undoubtedly impact employment to some extent, particularly that requiring prolonged standing or physical exertion.  However, to conclude that all forms of employment are  precluded solely by service connected disability would not be reasonable given the evidence as set forth above, in particular that reflecting several non-service connected disabilities and the determination by the VA examiner after the September 2008 VA examination that service connected back and foot disability only resulted in moderate disability.   As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993): 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  Van Hoose, 4 Vet. App. at 363.

Thus, in this case, as in Van Hoose, it is the Board's conclusion that all employment has not been precluded by service-connected disability.  Given the fact that the Veteran was found by the evaluator of his employment with Goodwill to be able to complete tasks independently and the favorable evaluations for his attendance, punctuality, initiative, ability to follow directions, reliability in completing tasks, grooming and hygiene, the ability to get along with co-workers, accept criticism, work quality and quantity, and desire to work, a finding that even sedentary employment is precluded would not be reasonable.  This conclusion notwithstanding, the fact that the record has documented significant non-service connected disability such as COPD and psychiatric disability reflects that even were it concluded that sedentary employment was precluded, it could not reasonably be concluded that was solely due to service-connected disability.  As such, and for the reasons stated above, the Board finds that the probative weight of the November 2009 opinion is outweighed by the totality of the other evidence.  Thus, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  

In making the above determination, the Board does not find from a review of the evidence of record that the credibility of the Veteran's written communications with regard to this issue is in significant question.  He is not, however, competent to make a determination as to whether he is unemployable solely due to service connected disability under the pertinent legal criteria.  In short, therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence exceeds the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to TDIU is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


